Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16739231, Attaching Structure For Bracket, filed 1/10/2020.  Claims 1-3 are pending.  This Final Office Action is in response to applicant's reply dated 2/28/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.







Specification

The amendment filed 2/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: -In para [0028], the phrase “over the entire basal edges of the guide portions” is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

The disclosure is objected to because:
-In para [0028], the phrase “over the entire basal edges of the guide portions” not only is new matter, but is also unclear. While the coupling portion 43 is taught to attach to a lower edge of elements 41a and 42a, it is not clear how the coupling portion 43 “extends over” the edges.

Appropriate correction is required.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 1:
-The current invention is drawn to an attaching structure only. As noted in the previous office action, neither the bracket, vehicle, nor sensor are given patentable weight since not positively claimed. Therefore, the following phrases are indefinite since referring to structure or relationships that are dependent upon elements not positively claimed:
	-“the bracket being arranged inward from a rear bumper in the vehicle”
	-attaching portion arranged “on the rear bumper”
	-“in a width direction of the vehicle”
	-“in the width direction”


-“Bracket attachment portions” and “attaching portions” are claimed as being coupled by fasteners. Then the attaching portion is further defined as including “first and second attaching portions”. However, it is not clear if the fasteners claimed are attached to the first or second attaching portions.
-The phrase “the second attaching portions are located at the rear of the first attaching portions” is unclear. First, “the rear” lacks antecedent basis. Secondly, the first and second attaching portions are located spaced from one another so it is not clear what is meant by “located at the rear”.

Regarding Claim 2:
-There is insufficient antecedent basis for “the first bracket attachment portion”, “the first attaching portion”, “the second bracket attachment portion”, and “the second attaching portion” since “first bracket attachment portions”, “first attaching portions”, “second bracket attachment portions” and “second attaching portions”  were previously claimed in plural.


Regarding Claim 3:
-The second attaching portions being located diagonally “above” the first attaching portions is indefinite since the orientation of the attaching portions have not 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0094954 to Eberhard.

Regarding Claim 1, as best understood, Eberhard teaches an attaching structure for a bracket (36) used to attach a kick sensor (para [0001]) to a body of a vehicle, the bracket (36) being arranged inward from a rear bumper in the vehicle (para [0022]-[0023]), the attaching structure comprising: 
bracket attachment portions (86,90; Figure 8) arranged on the bracket (36);
attaching portions (tabs 94, portions on 16 that 92 extend from; Figure 4) arranged on the rear bumper (16); and 
fasteners (88), wherein

the attaching portions (tabs 94, portions on 16 that 92 extend from; Figures 3 and 4)  include first attaching portions (either tabs 94 or portions on 16 that 92 extend from; Figures 3 and 4) spaced apart from each other by a first distance in a width direction of the vehicle (see Figures 3 and 4 showing the tabs 94 spaced apart from each other from left to right wherein the two innermost central tabs 94 define a spacing distance; and the portions on 16 that 92 extend from are also spaced apart from each other from left to right and wherein the two innermost central portions on 16 that 92 extend from define a spacing distance), and second attaching portions (the other of either tabs 94 or portions on 16 that 92 extend from; Figures 3 and 4) spaced apart from each other by a second distance in the width direction (see Figures 3 and 4 showing the tabs 94 spaced apart from each other from left to right wherein the two innermost central tabs 94 define a spacing distance; and the portions on 16 that 92 extend from are also spaced apart from each other from left to right and wherein the two innermost central portions on 16 that 92 extend from define a spacing distance), 
the second attaching portions are located at the rear of the first attaching portions (as best understood, the first and second attaching portions are located on opposite sides of the bracket from one another), and 
the bracket attachment portions (86,90; Figure 8) include first bracket attachment portions (either 86 or 90; Figure 8) spaced apart from each other by the first distance in 


Regarding Claim 3, as best understood, Eberhard teaches the attaching structure according to claim 1, wherein the second attaching portions (tabs 94; Figure 4) are located diagonally above the first attaching portion (portions on 16 that 92 extends from; see Figure 4 where all of the tabs 94 are located diagonally with respect to the portions of 16 that 92 extend from), and the first distance (distance between the two innermost central portions of 16 that 92 extend from) is greater than the second distance (distance between the two innermost central tabs 94; as depicted in Figures 3 and 4; para [0035] and [0036] teaching that any number of attachments could be used, and therefore the spacing would be variable based on the number of attachments).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eberhard in view of US 2019/0265341 to Tamura et al. (hereinafter ‘Tamura’).

Regarding Claim 2, Eberhard teaches the attaching structure according to claim 1, wherein the fasteners includes bolts (92) and clips (88),
each of the clips (88) couples the first bracket attachment portion (86) and the first attaching portion (tab 94; Figures 3,4,7) to each other, and
each of the bolts (92) couples the second bracket attachment portion (90) and the second attaching portion (portion of 16 that 92 extends from) to each other.
While Eberhard teaches using both bolts and clips, Eberhard does not specifically teach that the bolts are attachable and detachable as claimed in claim 1 when defining the fasteners. 
However, Tamura, which is also drawn to an attaching structure for a bracket used to attach a kick sensor, teaches wherein the fastener (68) which is used to attach the bracket to the vehicle includes a bolt that is attachable and detachable (para [0042]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art that since it is well-known in the art to use .
	
Response to Arguments

The Applicant’s arguments have been fully considered but are moot due to new grounds of rejection necessitated by amendment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 8,794,887 (Nishino) teaches using a combination of clips (16) and bolts (14) to mount a bracket.
US 2002/0026693 (Akema et al.) and US 2013/0039717 (Sasaki) both teach clip fasteners.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632